Warner, Chief Justice.
This was a motion to set aside a judgment, which motion the court overruled, a.nd the defendant excepted. It appears from the record and bill of exceptions, that at the April adjourned term of Sumter superior court, the following judgment was entered upon a declaration regularly filed and pending in said court: “ There being no issuable plea filed in this case on oath, judgment is rendered by the court for two hundred and ninety-seven dollars and ninety-nine cents, principal, with the sum of ninety dollars and thirty cents for interest to date, and the sum of-dollars and-cents for costs. April adjourned term, 1872. June, 1872. J. M. Clark, J. S. C., S. W. C.”
The objection to the judgment insisted on here is, that it does not recite that it is rendered for the plaintiff against the defendant, but the declaration in which the note and the amount due thereon is correctly set forth, was before the court when it refused the motion to set aside the judgment. That is certain which can be made certain. By reference to the de*507claration upon wbiclr the judgment was entered, and which constituted a part of the proceedings in the case, it could be readily ascertained who was the plaintiff and who was the defendant, and the judgment was entered up in favor of the plaintiff against the defendant in that case; therefore there was no error in refusing to set aside the judgment.
Let the judgment of the court below be affirmed.